










Exhibit 10.21




 [FORM OF RESTRICTED STOCK AGREEMENT—3 year Vesting]




RESTRICTED SHARE AWARD AGREEMENT




pursuant to the




FIRST ALBANY COMPANIES INC.

1999 LONG-TERM INCENTIVE PLAN




*  *  *  *  *




Participant:







Grant Date:







Number of Restricted Shares granted:  




*  *  *  *  *




THIS AWARD AGREEMENT (this “Agreement”), dated as of the Grant Date specified
above, is entered into by and between First Albany Companies Inc., (the
“Company”), and the Participant specified above, pursuant to the First Albany
Companies Inc. 1999 Long-Term Incentive Plan as in effect and as amended from
time to time (the “Plan”); and




WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Shares provided herein to the
Participant (i) as an inducement to commence employment with, or to remain in
the employment of, the Company (and/or one of its Subsidiaries), and (ii) as an
incentive for increased effort during such service;




NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:




1.

Incorporation By Reference; Plan Document Receipt.  This Agreement is subject in
all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time and
which are expressly intended to apply to the grant of the award provided for
herein), all of which terms and provisions are made a part of and incorporated
in this Agreement as if they were expressly set forth herein.  Any capitalized
term not defined in this Agreement shall have the same meaning as is ascribed
thereto in the Plan.  The Participant hereby acknowledges receipt of a true copy
of the Plan and that the Participant has read the Plan carefully and fully
understands its content.  In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.




2.

Grant of Restricted Share Award.  The Company hereby grants to the Participant,
as of the Grant Date specified above, the number of Restricted Shares specified
above.  Except as otherwise provided by Section 14.2 of the Plan, the
Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s stockholder interest in the
Company for any reason.




3.

Vesting.




3.1

Except as provided in Section 3.3, if the Participant remains continuously
employed (including during the continuance of any leave of absence approved by
the Company and/or one of its Subsidiaries) by the Company and/or one of its
Subsidiaries the Restricted Shares subject to this grant shall become
unrestricted and vested as follows:




•

33% on the first anniversary of the date of grant;




•

33% on the second anniversary of the date of grant; and




•

34% on the third anniversary of the date of grant.




3.2

If the Participant’s employment terminates due to death, Disability or
Retirement, the Participant shall become 100% vested in any such Restricted
Shares as of the date of such termination.




3.3

If the Participant’s employment with the Company or a Subsidiary terminates for
any reason, other than for Cause (as defined below) or because of the
Participant’s death, Disability or Retirement, then the Restricted Shares shall
continue to vest in accordance with Sections 3.1 and 3.2 hereof; provided,
however, that any remaining Restricted Shares which do not become vested will
immediately be forfeited in accordance with Section 4.3 of this Agreement if the
Participant does any of the following after such termination:




(i)

uses, discloses or misappropriates any Company-Related Information (as defined
below) unless the Company or a Subsidiary consents otherwise in writing.
 “Company-Related Information” means any confidential or secret knowledge or
information of the Company or a Subsidiary that the Participant has acquired or
become acquainted with during the Participant’s employment with the Company or
Subsidiary, including, without limitation, any confidential customer list,
confidential business information, confidential materials relating to the
practices or procedures of the Company or a Subsidiary, or any other proprietary
 information of the Company or a Subsidiary; provided, however, that
Company-Related Information shall not include any knowledge or information that
is now published or which subsequently becomes generally publicly known in the
from in which it was obtained from the Company or a Subsidiary, other than as a
direct or indirect result of the Participant’s disclosure in contradiction of
this Section 3.3;




(ii)

without prior written consent of the Company or a Subsidiary, directly or
indirectly, owns, manages, operates, controls or participates in the ownership,
management, operation or control of, or becomes connected as an officer,
employee, partner, director, consultant, independent contractor or otherwise
with, or has any financial interest or other pecuniary interest in, any
Competing Business (as defined below).  A “Competing Business” means any
corporation, partnership, limited liability company or other business
association, organization or entity or person of any kind whatsoever that (i)
competes or plans to compete with the Company or any Subsidiary in any line of
business or (ii) otherwise offers any type of securities, investment or other
financial products or services as a principal part of its business, regardless
of whether such products or services are currently offered, or proposed to be
offered, by the Company or any Subsidiary.  Notwithstanding the foregoing,
ownership, for passive personal investment purposes only, of less than 5% of the
voting stock of any publicly held corporation shall not by itself result in
forfeiture of the Restricted Shares;




(iii)

directly or indirectly, on behalf of the Participant or any other person
(including a Competing Business), solicits for employment any person employed by
the Company or a Subsidiary one year prior to the date of the Participant’s
termination of employment;




(iv)

directly or indirectly, on behalf of the Participant or any other person
(including a Competing Business), solicits any customers, clients or accounts of
the Company or any Subsidiary  or otherwise seeks to divert such customers,
clients or accounts away from the Company or any Subsidiary; or




(v)

directly or indirectly, individually or in concert with others, engages in any
conduct or makes any statement that is likely to have the effect of undermining
or disparaging the reputation of the Company or any Subsidiary, or their good
will, products, or business opportunities, or that is likely to have the effect
of undermining or disparaging the reputation of any officer, director, agent,
representative or employee, past or present, of the Company or any Subsidiary.

.

4.

Delivery of Restricted Shares; Forfeiture Events.




4.1

Subject to Section 8.4 of the Plan, after the lapse of the restrictions in
respect of a grant of Restricted Shares, the Participant shall be entitled to
receive unrestricted shares of Common Stock.




4.2

Unless otherwise determined by the Committee, this Restricted Share Award shall
terminate and be of no force or effect in accordance with and to the extent
provided by the terms and provisions of Section 12 of the Plan.




4.3

If (i) the Participant attempts to pledge, encumber, assign, transfer or
otherwise dispose of any of the Restricted Shares (except as permitted by
Section 5 of this Agreement) or the Restricted Shares become subject to
attachment or any similar involuntary process in violation of this Agreement,
(ii) the Participant’s employment with the Company or any Subsidiary (A) is
terminated for Cause or (B) terminates under the circumstances covered by
Section 3.3 of this Agreement and the Participant subsequently violates any of
the restrictions contained in such Section, then any Restricted Shares that have
not previously vested shall be forfeited by the Participant to the Company, the
Participant shall thereafter have no right, title or interest whatever in such
Restricted Shares, and, if the Company does not have custody of any and all
certificates representing Restricted Shares so forfeited, the Participant shall
immediately return to the Company any and all certificates representing
Restricted Shares so forfeited.  “Cause” means (i) the Participant’s continued
failure to subsequently perform his or her duties with the Company or a
Subsidiary after demand for substantial performance is delivered to the
Participant, (ii) the Participant commits or is indicted for a crime (including
misdemeanors) that, in the Company’s determination, impairs the Participant’s
ability to perform his or her duties with the Company or a Subsidiary, (iii) the
Participant’s violation of any policy of the Company or a Subsidiary that the
Company deems material, (iv) the Participant’s violation of any securities law,
rule or regulation that the Company deems material, (v) the Participant’s
engagement in conduct that, in the Company’s determination, exposes the Company
or a Subsidiary to civil or regulatory liability or injury to their reputations,
(vi) the Participant’s engagement in conduct that would subject the Participant
to statutory disqualification pursuant to Section 15(b) of the Exchange Act and
the regulations promulgated thereunder, or (vii) the Participant’s gross or
willful misconduct, as determined by the Company.







5.

Non-transferability.  Restricted Shares, and any rights and interests with
respect thereto, issued under this Agreement and the Plan shall not, prior to
vesting, be sold, exchanged, transferred, assigned or otherwise disposed of in
any way by the Participant (or any beneficiary(ies) of the Participant), other
than by testamentary disposition by the Participant or the laws of descent and
distribution.  Any such Restricted Shares, and any rights and interests with
respect thereto, shall not, prior to vesting, be pledged, encumbered or
otherwise hypothecated in any way by the Participant (or any beneficiary(ies) of
the Participant) and shall not, prior to vesting, be subject to execution,
attachment or similar legal process.  Any attempt to sell, exchange, transfer,
assign, pledge, encumber or otherwise dispose of or hypothecate in any way any
of the Restricted Shares, or the levy of any execution, attachment or similar
legal process upon the Restricted Shares, contrary to the terms and provisions
of this Agreement and/or the Plan shall be null and void and without legal force
or effect.




6.

Entire Agreement; Amendment.  This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter contained herein,
and supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter.  This Agreement may
only be modified or amended by a writing signed by both the Company and the
Participant.




7.

Notices.  Any notice which may be required or permitted under this Agreement
shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:




7.1

If such notice is to the Company, to the attention of the Secretary of First
Albany Companies Inc., 30 S. Pearl Street, Albany, New York 12207, or at such
other address as the Company, by notice to the Participant, shall designate in
writing from time to time.




7.2

If such notice is to the Participant, at his or her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.




8.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without reference to the principles of
conflict of laws thereof.  




9.

Compliance with Laws.  The issuance of the Restricted Shares or Common Stock
pursuant to this Agreement shall be subject to, and shall comply with, any
applicable requirements of any federal and state securities laws, rules and
regulations (including, without limitation, the provisions of the Securities Act
of 1933, the Exchange Act and the respective rules and regulations promulgated
thereunder) and any other law or regulation applicable thereto.  The Company
shall not be obligated to issue any of the Restricted Shares or Common Stock
pursuant to this Agreement if such issuance would violate any such requirements.




10.

Binding Agreement; Assignment.  This Agreement shall inure to the benefit of, be
binding upon, and be enforceable by the Company and its successors and assigns.
 The Participant shall not assign any part of this Agreement without the prior
express written consent of the Company.




11.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same instrument.




12.

Headings.  The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.




13.

Further Assurances.  Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.




14.

Severability.  The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his hand, all as
of the Grant Date specified above.




FIRST ALBANY COMPANIES INC.







By:

___________________________

Stephen P. Wink







___________________________























































#





